Citation Nr: 0705156	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  98-10 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disability manifested 
by fatigue, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from June 1985 to January 1993, with service in Southwest 
Asia from November 1990 to April 1991 during the Persian Gulf 
War.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in December 2003, August 2005 and 
December 2005, it was remanded to the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
for additional development.  The case is now before the Board 
for final appellate consideration.


FINDING OF FACT

The veteran's complaints of fatigue have been medically 
attributed to diagnosed conditions, and the competent medical 
evidence demonstrates that they are not related to service.


CONCLUSION OF LAW

Service connection for a disability manifested by fatigue, to 
include as due to an undiagnosed illness, is not warranted.  
38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability which cannot be attributed to any known clinical 
diagnosis, but which instead results from an undiagnosed 
illness that became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more not later than 
December 31, 2006.  38 C.F.R. § 3.317(a)(1).  A "Persian 
Gulf veteran" is one who served in the Southwest Asia 
theater of operations during the Persian Gulf War.  See 
38 C.F.R. § 3.317.  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to 
in this section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. 
§ 3.317(a)(2)-(5).  

Effective March 1, 2002, the law affecting compensation for 
disabilities occurring in Persian Gulf War veterans was 
amended.  38 U.S.C.A. §§ 1117, 1118.  Essentially, these 
changes revised the term "chronic disability" to 
"qualifying chronic disability," and involved an expanded 
definition of "qualifying chronic disability" to 
include:  (a) an undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.  

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 
3.317(a)(2)(ii). 

With claims based on undiagnosed illness, the veteran is not 
required to provide competent evidence linking a current 
disability to an event during service.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multi-symptom illness include:  fatigue, unexplained rashes 
or other dermatological signs or symptoms, headache, muscle 
pain, joint pain, neurological signs and symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 1117(g); 38 C.F.R. 
§ 3.317(b).  

Section 1117(a) of Title 38 of the United States Code 
authorizes service connection on a presumptive basis only for 
disability arising in Persian Gulf veterans due to 
"undiagnosed illness" and may not be construed to authorize 
presumptive service connection for any diagnosed illness, 
regardless of whether the diagnosis may be characterized as 
poorly defined.  VAOPGCPREC 8-98 (Aug. 3, 1998).  

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
the veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular veteran's case does not preclude compensation 
under § 3.317.  VAOPGCPREC 8-98 (Aug. 3, 1998).  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001).

The veteran's service medical records reveal no complaints or 
findings of fatigue except a February 1992 treatment note 
that he had fatigue as one sign of a bout of an acute viral 
upper respiratory infection.  The veteran did not complain of 
having chronic fatigue during his active service.  At a 
Southwest Asia demobilization/redeployment medical evaluation 
in late April 1991, the veteran denied having fatigue.

At a VA general medical examination in July 1996, the veteran 
complained of having chronic fatigue and the examiner gave a 
pertinent diagnosis of chronic fatigue syndrome.  The 
examiner did not report any objective clinical findings to 
support the diagnosis of chronic fatigue syndrome, and he 
stated no rationale for having reported such a diagnosis.

In the report of a September 1996 VA mental disorders 
examination, the examiner commented that chronic fatigue 
syndrome was more of a medical diagnosis than a psychiatric 
diagnosis.  The examiner commented that, even so, the veteran 
did not provide sufficient information, and the examination 
did not result in pertinent facts, for the examiner to make a 
diagnosis of chronic fatigue syndrome.  

In October 1996, a consulting VA infectious disease 
specialist provided an impression of Persian Gulf Syndrome - 
questionable idiopathic chronic fatigue.  The report does not 
indicate that the specialist reviewed any service or post-
service medical records.  

The report of an August 2005 VA Gulf War Registry follow-up 
examination notes the veteran's complaints and history of 
chronic fatigue, and provides that the veteran had undergone 
a diagnostic study of polysomnography.  The principal 
diagnosis at the veteran's VA sleep study in June 2005 was 
severe and obstructive sleep apnea.

The report of a February 2006 VA examination provides that 
the examiner reviewed the veteran's claims file, as well as 
extensive VA treatment records in the Computerized Patient 
Record System (CPRS).  The examiner summarized the current 
findings of the veteran's musculoskeletal, psychiatric, 
cardiac, neurological, pulmonary, gastrointestinal, 
genitourinary, and skin systems.  The examiner also set forth 
the medical history of the veteran's complaints of fatigue 
and the related results of physical examination and 
diagnostic testing.  

The pertinent impression was that, after careful review of 
the available data, the veteran did not have chronic fatigue 
syndrome or a medically unexplained, chronic multi-system 
illness.  One relevant impression was obstructive sleep 
apnea, moderate to severe, on treatment with continuous 
positive airway pressure and BiPAP.  The examiner observed 
that sleep apnea was well known to cause sleep disturbance, 
fatigue, difficulty concentrating, etc.  Another relevant 
impression was anxiety and depression, with marked somatic 
focus.  The examiner observed that the multi-drug regimen the 
veteran was receiving for his psychiatric symptoms, in 
conjunction with morphine, caused fatigue, difficulty 
concentrating, etc.  

The foregoing service medical records and post-service VA 
examination reports provide evidence against entitlement to 
service connection for fatigue on a direct basis.  38 C.F.R. 
§§ 3.304 and 3.304.  Overall, they simply provide no evidence 
linking the veteran's complaints of fatigue to his active 
duty.  

The July 1996 report provides a diagnosis of chronic fatigue 
syndrome, but does not link the diagnosis to the veteran's 
service, provide objective findings related to it, or explain 
the reasoning behind it.  The October 1996 diagnosis of 
questionable idiopathic chronic fatigue also fails to link 
the impression to the veteran's service.  The February 2006 
report provides that the veteran does not even have chronic 
fatigue syndrome.  Rather, his fatigue was due to sleep apnea 
and psychiatric medications.  The June 2005 sleep study also 
found that the veteran had severe sleep apnea.  

The foregoing records also constitute evidence against 
entitlement to service connection for fatigue under 38 C.F.R. 
§ 3.317.  Overall, the competent medical evidence shows that 
the veteran's symptoms and illness can be attributed to known 
clinical diagnoses.  VAOPGCPREC 8-98 (Aug. 3, 1998).  

The Board recognizes the October 1996 impression of Persian 
Gulf Syndrome - questionable idiopathic fatigue syndrome.  
The Board finds that this impression is outweighed by the 
February 2006 report, which provides a diagnosis or 
explanation for the veteran's symptoms and findings.  The 
February 2006 VA examination report is more probative because 
it is based on a review of the veteran's service medical 
records and all available post-service medical records, 
including the October 1996 impression.  The February 2006 
report refers to objective findings in the medical record and 
provides diagnoses and explanations for the veteran's 
fatigue.  

The veteran's own contentions do not support his claim.  As a 
layperson, the veteran himself is not competent to diagnose 
the etiology of his own disability.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  

In sum, the medical evidence demonstrates that the veteran is 
not entitled to service connection for a disability 
manifested by fatigue, to include as due to an undiagnosed 
illness.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in March and May 2004 and 
January 2006; a rating decision dated in August 1997; a 
statement of the case dated in June 2004; and supplemental 
statements of the case (SSOCs) dated in May 2005 and May 
2006.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  In fact, in 
July 2004, the veteran submitted a response to May 2004 
correspondence.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication. 

The Board is aware of the decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), regarding notice requirements.  
Based on a review of this decision, the Board finds no basis 
to remand this case to the RO for additional development.  
The May 2006 SSOC provided Dingess notice.  Simply stated, 
based on the notice already provided to the veteran cited 
above, a further amended notice to the veteran would not 
provide a basis to grant the claim.  Moreover, neither the 
veteran nor his representative has made any showing or 
allegation that the content of the VCAA notice resulted in 
any prejudice to the veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet.App. 427, 435 (2006).  

The Board finds that the RO has ultimately provided all 
notice required by § 5103(a).  Therefore, any failure to make 
a specific request in the correspondence is non-prejudicial, 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  VA has 
also conducted examinations with respect to the claim on 
appeal.  Therefore, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.      



ORDER

Service connection for a disability manifested by fatigue, to 
include as due to an undiagnosed illness, is denied.



____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


